
	

115 SJ 18 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule submitted by the Department of the Interior relating to Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska.
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 18
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2017
			Mr. Sullivan (for himself and Ms. Murkowski) introduced the following joint resolution; which was read twice and referred to the Committee on Energy and Natural Resources
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule submitted by the Department of the Interior relating to
			 Non-Subsistence Take of Wildlife, and Public Participation and Closure
			 Procedures, on National Wildlife Refuges in Alaska.
	
	
 That Congress disapproves the final rule submitted by the Department of the Interior relating to Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska (81 Fed. Reg. 52248 (August 5, 2016)), and such rule shall have no force or effect.
		
